              Case 1:20-cr-00176-ILG Document 1 Filed 05/08/20 Page 1 of 1 PageID #: 1

PROB 22                                                                                                           DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                       7:02CR00086-001
                              TRANSFER OF JURISDICTION
                                                                                                                  DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED                            DISTRICT                                    DIVISION
RELEASEE:
                                                                      Western District of Virginia                Roanoke
Wayne Anthony Barclay
1064 East 92nd Street                                                 NAME OF SENTENCING JUDGE
Brooklyn, NY 11236
                                                                      The Honorable Samuel G. Wilson, U.S. District Judge
                                                                      DATES OF PROBATION/SUPERVISED               FROM                         TO
                                                                      RELEASE:
                                                                                                                  October 7,                   October 6,
                                                                                                                  2016                         2021
OFFENSE
Possess with Intent to Distribute More Than Five Grams of Cocaine Base



PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF VIRGINIA

        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Eastern
District of New York upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made
without further inquiry of this Court.*

                                                                                                          Digitally signed by Michael F. Urbanski
                                                                                                          DN: cn=Michael F. Urbanski, o=Western District
                                                                                                          of Virginia, ou=United States District Court,
          May 8, 2020                                                                                     email=mikeu@vawd.uscourts.gov, c=US
                                                                                                          Date: 2020.05.08 11:01:56 -04'00'


          Date                                                                   United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

       IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.




          Effective Date                                                         United States District Judge
